Citation Nr: 1536496	
Decision Date: 08/26/15    Archive Date: 09/04/15

DOCKET NO.  13-10 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for lumbar strain, currently rated as 10 percent disabling.

2.  Entitlement to an increased rating for schizophrenic disorder, residual type, currently rated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L. J. Vecchiollo



INTRODUCTION

The Veteran served on active duty from July 1972 to July 1974.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2010 decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless claims files associated with the Veteran's appeal.  These records have been reviewed by the Board in adjudicating this claim. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant failed to appear at VA examinations scheduled in December 2012 in conjunction with his increased rating claim for lumbar strain and in January 2013 in conjunction with his increased rating claim for schizophrenic disorder.  As the Veteran has recently changed his address several times, it is possible the notice of the examinations may not have been sent to his current address.  As such, the Board finds that the appellant should be afforded an additional opportunity to undergo VA spine and psychiatric examinations.  He is advised to keep VA apprised of his current address.

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).


Accordingly, the case is REMANDED for the following action:

1.  Obtain relevant VA treatment records dating from since January 2013.  If the requested records cannot be obtained, the Veteran and his representative should be notified of such.

2.  After associating all available records requested above with the claims file, schedule the Veteran for a VA spine examination to determine the current severity of his lumbar spine disability.  The examiner must review the claims file and electronic records in conjunction with the examination.  All indicated tests should be performed and all findings should be reported in detail, including range of motion of the lumbar spine and neurological evaluation.  The examiner should describe all symptomatology associated with the Veteran's service-connected lumbar strain, to include orthopedic and neurological symptoms.  

3.  Schedule the Veteran for a VA examination to address the current severity of his schizophrenic disorder.  The examiner must review the claims file and electronic records in conjunction with the examination.  All necessary tests are to be conducted.  The examiner    should address all symptomatology of the Veteran's schizophrenic disorder and indicate its impact on his occupational and social functioning.  

4.  In the event that the appellant does not report for either of the aforementioned examinations, a copy of the letter notifying the Veteran of the time and date to report should be placed in the claims file

5.  After conducting any other development deemed necessary, readjudicate the appeal.  If the benefits sought on appeal remain denied, the Veteran and representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

